Citation Nr: 1334687	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as due to diabetes mellitus.

4.  Entitlement to service connection for headaches, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mr. William C. Herren, Esquire 


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1962 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2009, the Veteran, his spouse, and his daughter testified at a video conference hearing held before a Veterans Law Judge.  A copy of the transcript is of record.   

In June 2009 and June 2010 decisions, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review, and in September 2011, the Board denied the claims on the merits. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated May 2012, the Court granted a Joint Motion for Remand, vacated the September 2011 Board decision, and remanded the case for compliance with the terms of the joint motion. 

In June 2012, the Veteran was informed that the Veterans Law Judge who conducted the March 2009 video conference hearing is no longer available to consider the appeal (retirement) as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  The Veteran's representative indicated the Veteran's request for another Board hearing by video conference and he was provided with a hearing in May 2013.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The record shows that the Veteran's daughter referred to ischemic heart disease and post-traumatic stress disorder.  See a July 2011 communication.  To the extent that service connection is being sought for these disabilities, the matters are not for consideration at this time. They have not been developed or adjudicated for the Board's review.  The matters are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matter. 

The parties to the November 2012 Joint Motion for Remand determined that the Board failed to ensure compliance with its previous June 2010 remand directives.  In June 2010, the Board instructed the Appeals Management Center (AMC) to contact the National Personnel Records Center (NPRC) for another request to search the morning reports for the Veteran's unit for the period from February 1, 1964 to March 31, 1964 to assist the Veteran in substantiating his assertion that he set foot in Vietnam.  

The AMC submitted a request to NPRC through the Personnel Information Exchange System (PIES) with all the necessary information, but the date for the search was limited to a 30-day period from February 1, 1964 to March 1, 1964 instead of the 60-day period identified in the June 2010 remand directives.  In March 2011, NPRC responded that "morning reports from 2/1/1964 to 3/1/1964 failed to identify the veteran."  

As noted by the parties, there was not compliance with June 2010 Board remand instructions as the morning reports from February and March 1964 (60-day period) were not requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  A remand is needed to ensure compliance with the Board's previous 2010 remand directives.  

In addition, during the May 2013 Board hearing, the Veteran testified that he thought he had travelled to Vietnam in April 1964.  On remand, the JSRRC should be contacted and asked to search copies of any morning reports available for the "HQ CO, 2nd BN, 17th INF, APO 7" during March 1964 and April 1964 (a 60-day period).  If the search is not successful, this should be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1. The JSRRC should be contacted and asked to provide copies of any morning reports available for the "HQ CO, 2nd BN, 17th INF, APO 7" during March 1964 and April 1964 (a 60-day period).  If the search is not successful, this should be documented in the claims file.

2. After undertaking any other development deemed appropriate, VA should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded an opportunity for response before the record is returned to the Board for appellate review. 
Then, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


